 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
      MICHAEL-JOHN F. MAIER,
 8
                                    Plaintiff,             Case No. 2:19-cv-01962-BJR
 9
             v.
10                                                         ORDER DISMISSING PRISONER'S
      SNOHOMISH DEPARTMENT OF                              CIVIL RIGHTS COMPLAINT
11    CORRECTIONS, et al.,

12                                  Defendants.

13

14
            Before the Court is the Report and Recommendation ("R&R") of the Honorable Mary Alice
15
     Theiler, United States Magistrate Judge, which recommends that the Court dismiss Michael-John
16
     F. Maier's ("Plaintiff') prisoner civil rights complaint filed under 42 U.S.C. § 1983. Dkt. No. 6.
17
            Plaintiff is currently a state prisoner confined at the Snohomish County Jail in Everett,
18
     Washington. Dkt. No. 1. On November 27, 2019, he filed the instant action complaining that the
19
     Jail has failed to provide him a vegan meal, inappropriately placed him with "the worst of the
20
     worst," and failed to provide him with necessary medication and personal shoes which help his
21
     herniated discs. Id. at 4-7. On December 2, 2019, the Clerk informed Plaintiff that his filing was
22
     deficient because he had failed to pay the filing fee, and to proceed he would either need to pay
23
     the filing fee or submit an application to proceed informa pauperis. See Dkt. No. 2. On December


                                                     '1
 1   11, 2019, Plaintiff submitted an application to proceed in forma pauper is, but the next day the

 2   Clerk informed Plaintiff that his filing was again deficient for failure to include a certified copy of

 3   his prison trust account statement. Dkt. No. 5. The Clerk informed Plaintiff that he had until

 4   January 13, 2020 to correct the deficiency or risk dismissal. Id.

 5          Plaintiff has not provided the required prison trust account statement. Based on this failure,

 6   Judge Theiler recommends dismissing Plaintiffs claim for failure to prosecute. Dkt. No. 6 at 2.

 7   The R&R gave Plaintiff until February 7, 2020 to file an objection. Id. None has been filed. As

 8 such, the Court will adopt Judge Theiler's R&R and ORDERS as follows:

 9              1. The Report and Recommendation is APPROVED and ADOPTED;

10              2. Plaintiffs action is DISMISSED without prejudice for failure to prosecute; and

11              3. The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable

12                  Mary Alice Theiler.

13
                              1'
14          DATED this £           day of   ~vb , 2020.
15
                                                    ~::u&~lt-1.L~~~~~
16                                                                     BS ROTHSTEIN
                                                                     ES DISTRICT JUDGE
17

18

19

20

21

22

23



                                                        2
